DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Terminal Disclaimer
The terminal disclaimer filed on 11/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10558931, US 9430952 and US 9418566 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The previous objections, 35 USC 112 rejections, 35 USC 101 rejections and double patenting rejections on the relevant claims are withdrawn based on the amendments to those claims and the filing of terminal disclaimers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nibe et al., US 2010/0203492 A1, in view of Barborak et al., 2013/0017524 A1.

Regarding Claim 1, Nibe teaches:
A method, in a data processing system, for determining comprehensiveness of a question paper given a syllabus of topics, the method comprising (paragraphs 8, 11: wherein the effectiveness/comprehensiveness of the syllabus coverage for an examination is discussed): 
finding, by an answer and evidence generator of a question answering system executing on the data processing system, one or more answers based on the syllabus of topics for each question in the question paper (Abstract; paragraphs 25, 33: wherein it is described the system for finding the answers to questions on an exam, where the questions must satisfy predetermined topic requirements, that is to say the questions are from and satisfy the syllabus of topics for the exam); 
and determining a value for a comprehensiveness metric for the question paper with respect to the syllabus of topics based on the plurality of sets of concepts (paragraphs 11, 20: wherein it is discussed the determination of the overall quality of the exam and other criteria, that can necessarily include the comprehensiveness of the exam questions based on the syllabus, in judging the quality of the exam).
Nibe may not have explicitly taught:
identifying, by the answer and evidence generator, evidence for the one or more answers in the syllabus for each question in the question paper; identifying, by a concept identifier of the question answering system, a set of concepts in the syllabus corresponding to the evidence for each question in the question paper to form a plurality of sets of concepts.
However, Barborak shows (Abstract; paragraphs 8-10, 55, 108: wherein it is discussed the use of evidence in support for the answers and concepts in the evidence to differentiate one correct answer. And further, evidence for the QA system and relationships between linguistic and semantic entities in the corpus of data is used to determine concepts in answering a question. Examiner’s note: Brown, US 2009/0287678 A1, also teaches this, see for example paragraphs 18, 26, 79).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Barborak with that of Nibe for the purposes of identifying evidence for one or more answers in the syllabus for each question in the question paper and identifying a set of concepts in the syllabus corresponding to the evidence for each question in the question paper to form a plurality of sets of concepts.
The ordinary artisan would have been motivated to modify Nibe in the manner set forth above for the purposes of enhancing the accuracy of a question-answer system [Barborak: Abstract; paragraph 8].

Regarding Claim 2, with Nibe teaching all of the previous limitations of the claim as pointed out above, Barborak further teaches:
The method of claim 1, wherein finding the one or more answers in the syllabus of topics for each question in the question paper comprises using the question answering system to find one or more answers having a highest confidence score for each question in the question paper (paragraphs 8-10: confidence scores for answers to questions. Examiner’s note: Brown, US 2009/0287678 A1, also teaches this, see for example paragraphs 98, 102).

Regarding Claim 3, with Nibe teaching all of the previous limitations of the claim as pointed out above, Barborak further teaches:
The method of claim 1, wherein determining the set of concepts for a given question comprises determining all evidence concepts in the evidence of the one or more answers and all support concepts that support the evidence concepts, wherein the set of concepts comprises the evidence concepts and the support concepts (paragraphs 8-10, 55, 108: wherein it is collectively described all concepts and evidence that supports the candidate answers. Examiner’s note: Brown, US 2009/0287678 A1, also teaches this, see for example paragraphs 26, 79).  

Claims 7-9 are similar to Claims 1-3 respectively and are rejected under the same rationale as stated above for those claims.

Regarding Claim 13, with Nibe teaching all of the previous limitations of the claim as pointed out above, Barborak further teaches:
The computer program product of claim 7, wherein the computer readable program is stored in a computer readable storage medium in a data processing system and wherein the computer readable program was downloaded over a network from a remote data processing system (paragraphs 140, 144, 151: wherein it is described the data processing system with network connection and with program instructions capable of being downloaded and executed on/from a remote system or server or a user computer. Examiner’s note: Brown, US 2009/0287678 A1, also teaches this, see for example paragraph 79).

Regarding Claim 14, with Nibe teaching all of the previous limitations of the claim as pointed out above, Barborak further teaches:
The computer program product of claim 7, wherein the computer readable program is stored in a computer readable storage medium in a server data processing system and wherein the computer readable program is downloaded over a network to a remote data processing system for use in a computer readable storage medium with the remote system (paragraphs 140, 144, 151: wherein it is described the data processing system with network connection and with program instructions capable of being downloaded and executed on/from a remote system or server or a user computer. Examiner’s note: Brown, US 2009/0287678 A1, also teaches this, see for example paragraph 79).  

Claims 15-17 are similar to Claims 1-3 respectively and are rejected under the same rationale as stated above for those claims.

Additionally, as pointed out above, the following rejections are also made on the claims:

Claims 1-3, 7-9, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nibe et al., US 2010/0203492 A1, in view of Brown et al., 2009/02877678 A1.

Regarding Claim 1, Nibe teaches:
A method, in a data processing system, for determining comprehensiveness of a question paper given a syllabus of topics, the method comprising (paragraphs 8, 11: wherein the effectiveness/comprehensiveness of the syllabus coverage for an examination is discussed): 
finding, by an answer and evidence generator of a question answering system executing on the data processing system, one or more answers based on the syllabus of topics for each question in the question paper (Abstract; paragraphs 25, 33: wherein it is described the system for finding the answers to questions on an exam, where the questions must satisfy predetermined topic requirements, that is to say the questions are from and satisfy the syllabus of topics for the exam); 
and determining a value for a comprehensiveness metric for the question paper with respect to the syllabus of topics based on the plurality of sets of concepts (paragraphs 11, 20: wherein it is discussed the determination of the overall quality of the exam and other criteria, that can necessarily include the comprehensiveness of the exam questions based on the syllabus, in judging the quality of the exam).
Nibe may not have explicitly taught:
identifying, by the answer and evidence generator, evidence for the one or more answers in the syllabus for each question in the question paper; identifying, by a concept identifier of the question answering system, a set of concepts in the syllabus corresponding to the evidence for each question in the question paper to form a plurality of sets of concepts.
However, Brown shows (Abstract; Figs. 1A, 1B, 2A, 2B; paragraphs 18, 26, 79, 82, 85-88, 97: wherein it is discussed the use of evidence in support for the answers and concepts in the evidence to differentiate one correct answer. And further, evidence for the QA system and relationships between linguistic and semantic entities in the corpus of data is used to determine concepts in answering a question; and as pointed out, the Candidate Answer generation module generates a plurality of output data structures, that is the concepts, containing candidate answers based upon the analysis of retrieved data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Brown with that of Nibe for the purposes of identifying evidence for one or more answers in the syllabus for each question in the question paper and identifying a set of concepts in the syllabus corresponding to the evidence for each question in the question paper to form a plurality of sets of concepts.
The ordinary artisan would have been motivated to modify Nibe in the manner set forth above for the purposes of generating a number of candidate passages, or evidence, from a corpus, that answer an input query, and finds the correct resulting answer by collecting supporting evidence from multiple passages [Brown: Abstract].

Regarding Claim 2, with Nibe teaching all of the previous limitations of the claim as pointed out above, Brown further teaches:
The method of claim 1, wherein finding the one or more answers in the syllabus of topics for each question in the question paper comprises using the question answering system to find one or more answers having a highest confidence score for each question in the question paper (paragraphs 98, 102: confidence scores for answers to questions).

Regarding Claim 3, with Nibe teaching all of the previous limitations of the claim as pointed out above, Brown further teaches:
The method of claim 1, wherein determining the set of concepts for a given question comprises determining all evidence concepts in the evidence of the one or more answers and all support concepts that support the evidence concepts, wherein the set of concepts comprises the evidence concepts and the support concepts (paragraphs 26, 79, 86, 97: wherein it is collectively described all concepts and evidence that supports the candidate answers).  

Claims 7-9 are similar to Claims 1-3 respectively and are rejected under the same rationale as stated above for those claims.

Regarding Claim 13, with Nibe teaching all of the previous limitations of the claim as pointed out above, Brown further teaches:
The computer program product of claim 7, wherein the computer readable program is stored in a computer readable storage medium in a data processing system and wherein the computer readable program was downloaded over a network from a remote data processing system (paragraphs 79, 81, 184: wherein it is described the data processing system with network connection and with program instructions capable of being downloaded and executed on/from a remote system or server or a user computer).

Regarding Claim 14, with Nibe teaching all of the previous limitations of the claim as pointed out above, Brown further teaches:
The computer program product of claim 7, wherein the computer readable program is stored in a computer readable storage medium in a server data processing system and wherein the computer readable program is downloaded over a network to a remote data processing system for use in a computer readable storage medium with the remote system (paragraphs 79, 81, 184: wherein it is described the data processing system with network connection and with program instructions capable of being downloaded and executed on/from a remote system or server or a user computer).  

Claims 15-17 are similar to Claims 1-3 respectively and are rejected under the same rationale as stated above for those claims.

Examiner’s note: If not for their dependencies on objected claims, Claims 21-23 would have been rejected further in view of the supplied NPL of Rokach, see section 6 that discusses the well known methods of pruning decision trees.

Claims 6, 12 and 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Due to their dependencies on Claims 6, 12 and 20 respectively, Claims 21-23 also stands as objected to, but would if not so be rejected with the NPL of Rokach as pointed out above).

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See previously supplied PTO-892 for the relevant and pertinent prior art relating to this application where for example Ferrucci, US 2011/0066587 A1, teaches an evidence evaluation method and system based on question answering that converts a report of analyzed information and/or a model of information into a collection of questions and determines answers for the collection of questions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127